Order, Supreme Court, Bronx County (Norma Ruiz, J), entered December 9, 2004, which denied petitioner’s motion to stay arbitration, unanimously affirmed, with costs.
Petitioner’s motion to stay arbitration, which was not properly filed with the court until more than one year after the demand for arbitration was served, and indeed more than two months after a decision in the arbitration had been rendered, was untimely (see CPLR 7503; Matter of Blamowski [Munson Transp.], 91 NY2d 190, 195 [1997]). Concur — Tom, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.